81,7('67$7(6',675,&7&2857
                       )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
678$570,//6'$9(13257et al.    
                                    
                  3ODLQWLIIV      
                                      
      Y                             &LYLO$FWLRQ1R$%-
                                    
%$%$.'-285$%&+,et al.           
                                    
                  'HIHQGDQWV      
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                            0(025$1'8023,1,21$1'25'(5

       3HQGLQJEHIRUHWKH&RXUWLVDPRWLRQILOHGE\SODLQWLIIV6WXDUW0LOOV'DYHQSRUWDQG%LJ

%HDU &DIp //& VHHNLQJ UHFRQVLGHUDWLRQ RI WKH &RXUW¶V 1RYHPEHU   RUGHU JUDQWLQJ

GHIHQGDQWV¶PRWLRQWRGLVPLVV3OV¶0RWIRU5HFRQV3XUVXDQWWR)HG5XOHRI&LY3H	

E >'NW  @ ³3OV¶ 0RW´  7KH &RXUW SUHYLRXVO\ UXOHG WKDW SODLQWLIIV¶ FODLPV DJDLQVW

GHIHQGDQWV%DEDN'MRXUDEFKLDQG0RQLFD:HOWZHUHSUHFOXGHGXQGHUWKHGRFWULQHRIres judicata

Davenport v. Djourabchi  ) 6XSS G   ''&  EXW LW FRQFOXGHV KHUH WKDW

UHFRQVLGHUDWLRQLVZDUUDQWHG 

       7KHGRFWULQHRIres judicata EDUVSDUWLHV³IURPUHOLWLJDWLQJLVVXHVWKDWZHUHRUFRXOGKDYH

EHHQUDLVHG´LQDSUHYLRXVDFWLRQAllen v. McCurry86FLWLQJCromwell v.

Cty. of Sacramento868QGHUWKLVSULQFLSOH³DVXEVHTXHQWODZVXLWZLOOEH

EDUUHG LI WKHUH KDV EHHQ SULRU OLWLJDWLRQ  LQYROYLQJ WKH VDPH FODLPV RU FDXVH RI DFWLRQ 

EHWZHHQWKHVDPHSDUWLHVRUWKHLUSULYLHVDQGWKHUHKDVEHHQDILQDOYDOLGMXGJPHQWRQWKH

PHULWVE\DFRXUWRIFRPSHWHQWMXULVGLFWLRQ´Smalls v. United States)G'&


         'HIHQGDQWVRSSRVHGWKHPRWLRQRQ1RYHPEHU'HIV¶0HPRI3	$LQ2SS
WR3OV¶0RW>'NW@³'HIV¶2SS´$QGRQ'HFHPEHUSODLQWLIIVILOHGDUHSO\
3OV¶5HSO\3	$LQ)XUWKHU6XSSRI3OV¶0RW>'NW@³3OV¶5HSO\
&LUFLWDWLRQVRPLWWHG7KH&RXUWIRXQGWKDWDOOIRXUHOHPHQWVRIres judicataKDGEHHQPHW

LQFRQQHFWLRQZLWKSULRUEDQNUXSWF\SURFHHGLQJVDQGWKDWSODLQWLIIVZHUHWKHUHIRUHEDUUHGIURP

EULQJLQJWKHLUFLYLOVXLWSee Davenport)6XSSGDW±

       3ODLQWLIIVDVNWKH&RXUWWR³UHFRQVLGHUZKHWKHUWKHµVDPHFODLP¶HOHPHQWRIres judicata LV

PHWLQWKLVDFWLRQ´3OV¶0RWDW	Q3RLQWLQJWRDXWKRULW\WKH\GLGQRWUDLVHLQFRQQHFWLRQ

ZLWKWKHPRWLRQWRGLVPLVVSODLQWLIIVFRQWHQGWKDWWKH&RXUW³GLGQRWFRQVLGHUDQLQWHUYHQLQJUXOLQJ

RIWKH8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH'LVWULFWRI&ROXPELD&LUFXLWGHPRQVWUDWLQJWKDW

'DYHQSRUW¶V EDQNUXSWF\ DFWLRQ ZDV QRW WKH VDPH FODLP DV WKRVH EURXJKW E\ >S@ODLQWLIIV LQ WKLV

DFWLRQ´Id. DWHPSKDVLVRPLWWHG)XUWKHUWKH\DUJXHWKDWWKH&RXUW¶VGHFLVLRQ³UHIOHFWVFOHDU

HUURULQFRQFOXGLQJWKDW>S@ODLQWLIIVµFRXOGKDYHEURXJKWWKHLUFODLPVLQWKHSULRUEDQNUXSWF\

SURFHHGLQJ¶ ZKHQ %DQNU 5XOHV E DQG  VSHFLILFDOO\ prohibited >S@ODLQWLIIV IURP

EULQJLQJWKRVHVWDWHODZFODLPV´Id. DWLQWHUQDOFLWDWLRQRPLWWHGHPSKDVLVLQRULJLQDO

       %HFDXVHSODLQWLIIVZHUHSURKLELWHGIURPEULQJLQJWKHLUVWDWHDQGFRPPRQODZFODLPVIRU

GDPDJHVLQWKHSULRUEDQNUXSWF\SURFHHGLQJWKHLUFXUUHQWFODLPVGRQRWFRQVWLWXWHWKHVDPHFDXVH

RIDFWLRQIRUres judicata SXUSRVHV7KHUHIRUHWKH&RXUWZLOOJUDQWSODLQWLIIV¶PRWLRQ

                                             %$&.*5281'

       7KHIDFWXDODQGSURFHGXUDOEDFNJURXQGRIWKLVFDVHWKHQDWXUHRISODLQWLIIV¶FODLPVDJDLQVW

GHIHQGDQWV DQG WKH EDVLV IRU WKH &RXUW¶V SUHYLRXV UXOLQJ DUH ODLG RXW LQ GHWDLO LQ WKH &RXUW¶V

GHFLVLRQsee Davenport)6XSSGVRWKH&RXUWZLOODGGUHVVWKHIDFWVRQO\EULHIO\KHUH

       3ODLQWLII'DYHQSRUWLVWKHRSHUDWRUDQGVROHRZQHURI%LJ%HDU&DIp//&DUHVWDXUDQWRQ

WKH ORZHU OHYHO RI WKH PXOWLVWRU\ URZKRXVH ZKHUH KH DQG KLV IDPLO\ OLYH  $P &RPSO

>'NW@±  'HIHQGDQWV ZHUH 'DYHQSRUW¶V QHLJKERUV id.   DQG WKH\ ORDQHG KLP

LQH[FKDQJHIRUDQH[HFXWHG3URPLVVRU\1RWHIRU%XVLQHVVDQG&RPPHUFLDO3XUSRVHV



                                                      

Id. ([WR$P&RPSO>'NW@³1RWH´7KHORDQZDVVHFXUHGE\%LJ%HDU&DIp

Id. see 1RWH([WR$P&RPSO>'NW@³'HHGRI7UXVW´7KLVFDVHDULVHVRXW

RIGHIHQGDQWV¶HIIRUWVWRFROOHFWRQWKHGHEWDQGWKHEDQNUXSWF\SURFHHGLQJVWKDWIROORZHG

       2Q2FWREHU'DYHQSRUWILOHGIRU&KDSWHUEDQNUXSWF\SURWHFWLRQLQWKH86

%DQNUXSWF\&RXUWIRUWKH'LVWULFWRI&ROXPELDWRSUHYHQWDWKUHDWHQHGIRUHFORVXUHRQKLVSURSHUW\

E\GHIHQGDQWV$P&RPSO±'HIHQGDQWVILOHGDSURRIRIFODLPZLWKWKHEDQNUXSWF\

FRXUWDOOHJLQJWKDW'DYHQSRUWZDVLQGHIDXOWRQWKH1RWHDQGWKDWKHRZHGWKHP

Id.   'DYHQSRUW FRQWHVWHG WKLV DOOHJDWLRQ E\ ILOLQJ DQ REMHFWLRQ WR WKH SURRI RI FODLP

Id. ±7KHEDQNUXSWF\FRXUWWKHQKHOGDWULDOWRGHWHUPLQHWKHDPRXQWGXHXQGHUWKH1RWH

DQGRQ-XO\LWUXOHGWKDW'DYHQSRUWZDVQRWLQGHIDXOWEXWWKDWKHRZHG

Id. ± ([  WR $P &RPSO >'NW  @ ³%DQNU 0HP´ ([  WR $P &RPSO

>'NW@³%DQNU2UGHU´

       $IWHU WKH EDQNUXSWF\ FRXUW HVWDEOLVKHG WKDW 'DYHQSRUW ZDV QRW LQ GHIDXOW RQ WKH 1RWH

'DYHQSRUWDQGWKHFDIpILOHGWKLVFLYLOODZVXLWDJDLQVWGHIHQGDQWVSee $P&RPSO7KH\EURXJKW

VHYHQ FODLPV DOOHJLQJ WKDW WKURXJKRXW WKH SDUWLHV¶ LQWHUDFWLRQV GHIHQGDQWV KDYH KDUDVVHG

'DYHQSRUWDQGWKDWSODLQWLIIVKDYHVXIIHUHGDVDUHVXOWRIGHIHQGDQWV¶PLVUHSUHVHQWDWLRQVUHJDUGLQJ

WKH 1RWH  See id.  ± ±  ± ±   3ODLQWLIIV VRXJKW DW OHDVW

LQGDPDJHVLQDGGLWLRQWRSXQLWLYHGDPDJHVDQGDWWRUQH\V¶IHHVId.DW

                                     67$1'$5'2)5(9,(:

        ³0RWLRQVXQGHU)HG5&LY3HDUHGLVIDYRUHGDQGUHOLHIIURPMXGJPHQWLVJUDQWHG

RQO\ZKHQWKHPRYLQJSDUW\HVWDEOLVKHVH[WUDRUGLQDU\FLUFXPVWDQFHV´Niedermeier v. Office of



         ,Q'HFHPEHUSODLQWLII'DYHQSRUWILOHGDFRPSODLQWLQWKLV&RXUWDJDLQVWGHIHQGDQWV
DQGKHDPHQGHGWKHFRPSODLQWDVRIULJKWRQ)HEUXDU\DGGLQJ%LJ%HDU&DIp//&DVD
VHFRQGSODLQWLIISee &RPSO>'NW@see also $P&RPSO
                                                     

Max S. Baucus)6XSSG''&FLWLQJAnyanwutaku v. Moore)G

'&&LU³$5XOHHPRWLRQLVGLVFUHWLRQDU\DQGQHHGQRWEHJUDQWHGXQOHVV

WKHGLVWULFWFRXUWILQGVWKDWWKHUHLVDQLQWHUYHQLQJFKDQJHRIFRQWUROOLQJODZWKHDYDLODELOLW\RI

QHZHYLGHQFHRUWKHQHHGWRFRUUHFWDFOHDUHUURURUSUHYHQWPDQLIHVWLQMXVWLFH´Ciralsky v. CIA

)G'&&LUTXRWLQJFirestone v. Firestone)G'&&LU



        $PRWLRQWRDOWHURUDPHQGWKHMXGJPHQWXQGHU5XOHH³PD\QRWEHXVHGWRUHOLWLJDWH

ROGPDWWHUVRUWRUDLVHDUJXPHQWVRUSUHVHQWHYLGHQFHWKDWFRXOGKDYHEHHQUDLVHGSULRUWRWKHHQWU\

RIMXGJPHQW´Exxon Shipping Co. v. Baker86QTXRWLQJ&KDUOHV$

:ULJKW 	 $UWKXU 5 0LOOHU Federal Practice and Procedure   G HG   5DWKHU

PRWLRQVWRDOWHURUDPHQGDMXGJPHQW³DUHLQWHQGHGWRSHUPLWWKHFRXUWWRFRUUHFWHUURUVRIIDFW

DSSHDULQJRQWKHIDFHRIWKHUHFRUGRUHUURUVRIODZ´Hammond v. Kempthorne)6XSSG

''&TXRWLQJIndep. Petroleum Ass’n of Am. v. Babbit)5'

''&

                                               $1$/<6,6

        3ODLQWLIIV DUH RQO\ FKDOOHQJLQJ WKH&RXUW¶V SUHYLRXV FRQFOXVLRQ WKDW WKHLU FXUUHQWFODLPV

FRQVWLWXWHWKHVDPHFDXVHRIDFWLRQDVWKRVHEURXJKWLQ'DYHQSRUW¶VEDQNUXSWF\FDVH³:KHWKHU

WZRFDVHVLPSOLFDWHWKHVDPHFDXVHRIDFWLRQWXUQVRQZKHWKHUWKH\VKDUHWKHVDPHµQXFOHXVRI

IDFWV¶´Drake v. FAA)G'&&LUTXRWLQJPage v. United States)G

  '& &LU   ³>,@W LV WKH IDFWV VXUURXQGLQJ WKH WUDQVDFWLRQ RU RFFXUUHQFH ZKLFK



         $OWKRXJKSODLQWLIIVDOVRFLWHWR5XOHELQWKHLUPRWLRQWKHLUDUJXPHQWVUHYROYHDURXQG
5XOHHWKHRULHVRIUHOLHISee 3OV¶0RWDW±)XUWKHUSODLQWLIIV¶5XOHHPRWLRQZDV
ILOHGZHOOZLWKLQWKHWZHQW\HLJKWGD\WLPHSHULRGDOORWWHGIRUVXFKPRWLRQV6RWKH&RXUWVHHV
QRUHDVRQWRHYDOXDWHSODLQWLIIV¶PRWLRQXQGHU5XOH


                                                     

RSHUDWHWRFRQVWLWXWHWKHFDXVHRIDFWLRQQRWWKHOHJDOWKHRU\XSRQZKLFKDOLWLJDQWUHOLHV´Page

)GDWTXRWLQJExpert Elec., Inc. v. Levine)GG&LU7KH

'& &LUFXLW KDV ³HPEUDFHG WKH Restatement (Second) of Judgments’ SUDJPDWLF WUDQVDFWLRQDO

DSSURDFK WR GHWHUPLQLQJ ZKDW FRQVWLWXWHV D FDXVH RI DFWLRQ´ DQG KDV H[SODLQHG WKDW WKH

5HVWDWHPHQWJLYHV³ZHLJKWWRVXFKFRQVLGHUDWLRQVDVZKHWKHUWKHIDFWVDUHUHODWHGLQWLPHVSDFH

RULJLQRUPRWLYDWLRQ´U.S. Indus., Inc. v. Blake Constr. Co.)G'&&LU

TXRWLQJ5HVWDWHPHQW6HFRQGRI-XGJPHQWV7KHGHWHUPLQDWLRQRIZKHWKHUWZR

FDVHVLQYROYHWKHVDPHFDXVHRIDFWLRQUHTXLUHVFRQVLGHUDWLRQRIQRWRQO\FODLPVWKDWZHUHDFWXDOO\

UDLVHGLQSULRUOLWLJDWLRQEXWDOVRPDWWHUVWKDW³FRXOGKDYHEHHQUDLVHGLQWKDWDFWLRQ´Allen

86DWFLWLQJCromwell86DW

        3ODLQWLIIVDUJXHWKDWWKHLUWZRFDVHVGRQRWFRQVWLWXWHWKHVDPHFODLPRUFDXVHRIDFWLRQ

EHFDXVHWKHUHOLHIWKH\VHHNQRZZDVQRWDYDLODEOHLQWKHEDQNUXSWF\DFWLRQ3OV¶0RWDW7R

VXSSRUW WKHLU SRVLWLRQ WKH\ LQVLVW WKDW DQ LQWHUYHQLQJ '& &LUFXLW RSLQLRQ KHOG WKDW ³WKH

WUDQVDFWLRQDOµVDPHQXFOHXV¶RIIDFWVWHVWWKH&RXUWDSSOLHGKHUHLVnot DSSOLFDEOHZKHUHWKHVHFRQG

DFWLRQVHHNVDUHPHG\XQDYDLODEOHLQWKHILUVWDFWLRQ±PRQH\GDPDJHV´Id.HPSKDVLVLQRULJLQDO

FLWLQJHurd v. District of Columbia Gov’t)G±'&&LU7KH\PDLQWDLQ

WKDW D PRQHWDU\ UHPHG\ ZDV XQDYDLODEOH LQ WKH ILUVW SURFHHGLQJ EHFDXVH WKH EDQNUXSWF\ UXOHV

SURKLELWHG'DYHQSRUWIURPEULQJLQJVWDWHRUFRPPRQODZGDPDJHVFODLPVLQKLVFRQWHVWHGPDWWHU

Id.

,     7KH&RXUWRI$SSHDOV¶'HFLVLRQLQHurd

        :KLOHLWLVXQFOHDULIWKH&RXUWRI$SSHDOV¶GHFLVLRQLQHurd LVDQ³LQWHUYHQLQJFKDQJHWR




                                                   

FRQWUROOLQJODZ´VLQFHWKH RSLQLRQSUHGDWHVWKLV&RXUW¶VRSLQLRQDQGLWDSSOLHGDOUHDG\H[LVWLQJ

OHJDOSULQFLSOHVHVSRXVHGE\WKH6XSUHPH&RXUWsee Walsh v. Hagee)5'''&

KROGLQJWKDWDQLQWHUYHQLQJFDVHGHFLGHGRQ³ZHOOHVWDEOLVKHGSULQFLSOHV´GLGQRWFRQVWLWXWH

DQ³LQWHUYHQLQJFKDQJHRIFRQWUROOLQJODZ´see Hurd)GDW±FLWLQJPRVWO\6XSUHPH

&RXUW FDVHV IRU LWV LQWHUSUHWDWLRQ RI WKH SUHFOXVLYH HIIHFW RI WKH SODLQWLII¶V VWDWH FRXUW KDEHDV

SURFHHGLQJRQKLVIHGHUDOVHFWLRQFODLPWKH&RXUWILQGVWKHFDVHWREHDXVHIXOFODULILFDWLRQ

RQZKHQWZRFDVHVFRQVWLWXWHWKHVDPHFDXVHRIDFWLRQIRUSXUSRVHVRIres judicata

        ,QHurd WKH &RXUW RI $SSHDOVKHOGWKDWDQLQPDWH¶VVHFWLRQFLYLOODZVXLWZDVQRW

EDUUHGE\WKHGRFWULQHRIres judicataGHVSLWHWKHIDFWWKDWWKHLQPDWHKDGSUHYLRXVO\EURXJKWD

KDEHDVSURFHHGLQJLQ'&6XSHULRU&RXUWFKDOOHQJLQJKLVFRQILQHPHQWDVDYLRODWLRQRISURFHGXUDO

DQGVXEVWDQWLYHGXHSURFHVV)GDW±±,QWKH)HGHUDO%XUHDXRI3ULVRQV

UHOHDVHG0LFKDHO+XUGIURPSULVRQDIWHUKHKDGVHUYHGDSSUR[LPDWHO\WKLUWHHQPRQWKVRIDIRUW\

WZRPRQWKVHQWHQFHId. DW+HEHOLHYHGWKDWKLVPRWLRQIRUDVHQWHQFHUHGXFWLRQKDGEHHQ

JUDQWHGDQGKHSURFHHGHGWRSDUWLFLSDWHLQWKUHH\HDUVRIVXSHUYLVHGUHOHDVHId. ,Q+XUG




         ,QGHHGWKHHurd GHFLVLRQZDVLVVXHGDSSUR[LPDWHO\WKUHHPRQWKVDIWHUEULHILQJFRQFOXGHG
RQ GHIHQGDQWV¶ PRWLRQ WR GLVPLVV DQG WKUHH PRQWKV EHIRUH WKH &RXUW LVVXHG LWV 0HPRUDQGXP
2SLQLRQ

         :KLOH'&&LUFXLWDXWKRULW\LVELQGLQJRQWKLV&RXUWHurdLQYROYHGWKHSUHFOXVLYHHIIHFW
RIDVWDWHFRXUWMXGJPHQWRQDIHGHUDOSURFHHGLQJZKLFKWXUQVLQSDUWXSRQ³FRQFHUQVRIFRPLW\
DQGIHGHUDOLVP´Marrese v. Am. Acad. of Orthopaedic Surgeons86WKDW
DUHQRWUHOHYDQWLQGHWHUPLQLQJWKHSUHFOXVLYHHIIHFWRIDIHGHUDOEDQNUXSWF\FRXUWSURFHHGLQJRQD
IHGHUDOGLVWULFWFRXUWDFWLRQ$QGZKLOHWKH&RXUWRI$SSHDOVQHYHUGHILQLWLYHO\DGGUHVVHGZKDW
ODZ JRYHUQHG LQ Hurd LW DSSHDUHG WR LQWHUSUHW WKH GRFWULQH RI res judicata XQGHU 'LVWULFW RI
&ROXPELDODZZKLFKLVQRWWKHDSSOLFDEOHODZLQWKLVFDVHSee Taylor v. Sturgell86
³7KHSUHFOXVLYHHIIHFWRIDIHGHUDOFRXUWMXGJPHQWLVGHWHUPLQHGE\IHGHUDOFRPPRQ
ODZ´Migra v. Warren City Sch. Dist. Bd. of Educ.86FRQFOXGLQJWKDWWKH
³SUHFOXVLYHHIIHFWLQIHGHUDOFRXUWRI>WKHSODLQWLII¶V@VWDWHFRXUWMXGJPHQWLVGHWHUPLQHGE\>VWDWH@
ODZ´Marrese 86DWREVHUYLQJWKDWWKHIHGHUDO)XOO)DLWKDQG&UHGLW6WDWXWH³GLUHFWV
DIHGHUDOFRXUWWRUHIHUWRWKHSUHFOXVLRQODZRIWKH6WDWHLQZKLFKMXGJPHQWZDVUHQGHUHG´ 
                                                      

SOHDGHGJXLOW\WRSRVVHVVLRQRIPDULMXDQDLQ'&6XSHULRU&RXUWDQGKHZDVVHQWHQFHGWRVHUYH

WKUHH FRQVHFXWLYH ZHHNHQGV LQ '& MDLO  Id. DW ±  $IWHU WKH VHFRQG ZHHNHQG WKH '&

'HSDUWPHQWRI&RUUHFWLRQVGLVUHJDUGHGWKH6XSHULRU&RXUWRUGHUVSHFLI\LQJ+XUG¶VUHOHDVHDQG

LQVWHDGNHSWKLPLPSULVRQHGIRUDQDGGLWLRQDOWZHQW\VHYHQPRQWKV±DSSDUHQWO\WKHUHPDLQGHURI

KLVRULJLQDOVHQWHQFHId. DW 2Q1RYHPEHUKHILOHGDKDEHDVSHWLWLRQDJDLQVWWKH

8QLWHG6WDWHVLQ'&6XSHULRU&RXUWFKDOOHQJLQJKLVFRQILQHPHQWDVDYLRODWLRQRISURFHGXUDODQG

VXEVWDQWLYHGXHSURFHVVId. 7KHFRXUWGHQLHGKLVSHWLWLRQIURPWKHEHQFKLQ-XO\DQGHYHQ

WKRXJK +XUG DSSHDOHG WKH GHFLVLRQ WKH DSSHDO ZDV GLVPLVVHG DV PRRW EHFDXVH LW ZDV QRW

FRQVLGHUHGXQWLODIWHUKHKDGEHHQUHOHDVHGId. 

        +XUGWKHQILOHGDGDPDJHVDFWLRQDJDLQVWWKH'LVWULFWRI&ROXPELDXQGHU86&

DJDLQSXUVXLQJERWKSURFHGXUDODQGVXEVWDQWLYHGXHSURFHVVFODLPVHurd)GDW7KH

GLVWULFW FRXUW GLVPLVVHG KLV VXEVWDQWLYH GXH SURFHVV FODLP DV SUHFOXGHG E\ WKH '& 6XSHULRU

&RXUW¶VGHFLVLRQEXWWKH'&&LUFXLWUHYHUVHGWKLVGHFLVLRQId.7KH&RXUWFRQFOXGHGWKDW

³WKH 6XSHULRU &RXUW¶V  GHFLVLRQ ODFNV WKH SUHFOXVLYH HIIHFW WKH GLVWULFW FRXUW

SHUFHLYHGEHFDXVHVHFWLRQFODLPVFDQQRWEHMRLQHGLQDKDEHDVSURFHHGLQJ´Id.

        7KH&RXUWREVHUYHGWKDWWKHLQTXLU\IRUDVVHVVLQJZKHWKHUDFODLPLVSUHFOXGHGE\DSULRU

MXGJPHQWLVEDVHGRQWKHIROORZLQJTXHVWLRQV³ZKHWKHUWKHFODLPZDVDGMXGLFDWHGILQDOO\LQ

WKHILUVWDFWLRQZKHWKHUWKHSUHVHQWFODLPLVWKHVDPHDVWKHFODLPZKLFKZDVUDLVHGRUZKLFK

PLJKWKDYHEHHQUDLVHGLQWKHSULRUSURFHHGLQJDQGZKHWKHUWKHSDUW\DJDLQVWZKRPWKHSOHD

RISUHFOXVLRQLVDVVHUWHGZDVDSDUW\RULQSULYLW\ZLWKDSDUW\LQWKHSULRUFDVH´Hurd )G

DWTXRWLQJPatton v. Klein$G'&7KXVSODLQWLIIV¶VXJJHVWLRQWKDW

WKHHurd &RXUWFUHDWHGDQH[FHSWLRQWRWKHWUDQVDFWLRQDO³VDPHQXFOHXVRIIDFWV´WHVWsee 3OV¶




                                                    

0RWDWLVLQFRUUHFWVLQFHWKH&RXUWUHFLWHGWKHZHOOHVWDEOLVKHGVHWRIFRQVLGHUDWLRQVJRYHUQLQJ

FODLPSUHFOXVLRQDQGDSSOLHGWKRVHSULQFLSOHVWR+XUG¶VFDVH

                2QDSSHDO+XUGFRQWHQGVWKDWKLVVHFWLRQGDPDJHVFODLPZDVQRWWKH
                VDPHDVKLVKDEHDVFODLPEHFDXVHWKHGDPDJHVFODLPZDVQRWDQGFRXOGQRW
                KDYH EHHQ UDLVHG LQ WKH KDEHDV SURFHHGLQJ  :H DJUHH  3UHFOXVLRQ LV
                GHVLJQHGWROLPLWDSODLQWLIIWRRQHELWHDWWKHDSSOHQRWWRSUHYHQWHYHQWKDW
                VLQJOHELWH,WWKXVSUHFOXGHVODWHUWKHRULHVRUSOHDVIRUUHOLHIDULVLQJRXWRI
                WKHVDPHFODLPRQO\LIWKH\FRXOGKDYHEHHQDVVHUWHGLQWKHHDUOLHUFDVH$V
                WKH 6XSUHPH &RXUW KDV REVHUYHG ³FODLP SUHFOXVLRQ JHQHUDOO\ GRHV QRW
                DSSO\ZKHUHµWKHSODLQWLIIZDVXQDEOHWRUHO\RQDFHUWDLQWKHRU\RIWKHFDVH
                RUWRVHHNDFHUWDLQUHPHG\EHFDXVHRIWKHOLPLWDWLRQVRQWKHVXEMHFWPDWWHU
                MXULVGLFWLRQRIWKHFRXUWV¶´

Hurd)GDWTXRWLQJMarrese86DW

       7KH&RXUWFRQWLQXHG

                &DVHVDSSO\LQJFODLPSUHFOXVLRQZKHUHDGLIIHUHQWDPRXQWRIGDPDJHVZDV
                DYDLODEOH LQ WKH VHFRQG DFWLRQ FRPSDUHG WR WKH ILUVW FDQ KDUGO\ VXSSRUW
                SUHFOXVLRQZKHUHno GDPDJHVZKDWVRHYHUZHUHDYDLODEOHLQWKHILUVWDFWLRQ
                $QGLWLVIDUIURPFOHDUWKDW+XUGFRXOGKDYHMRLQHGKLVGDPDJHVFODLPZLWK
                KLVKDEHDVSHWLWLRQ*HQHUDOO\VSHDNLQJWKH6XSUHPH&RXUWKDVUHVHUYHG
                KDEHDV IRU WKRVH VHHNLQJ UHOHDVH IURP FRQILQHPHQW DQG VHFWLRQ  IRU
                WKRVHVHHNLQJRWKHUUHOLHIVXFKDVGDPDJHV

Id.DWFLWDWLRQRPLWWHGsee also Burgos v. Hopkins)GG&LU³>:@KHUH

DSODLQWLIIZDVSUHFOXGHGIURPUHFRYHULQJGDPDJHVLQWKHLQLWLDODFWLRQE\IRUPDOMXULVGLFWLRQDORU

VWDWXWRU\EDUULHUVQRWE\SODLQWLII¶VFKRLFHDVXEVHTXHQWDFWLRQIRUGDPDJHVZLOOQRWQRUPDOO\EH

EDUUHG E\ UHV MXGLFDWD HYHQ ZKHUH LW DULVHV IURP WKH VDPH IDFWXDO FLUFXPVWDQFHV DV WKH LQLWLDO

DFWLRQ´

       5HO\LQJRQHurdSODLQWLIIVDVNWKH&RXUWWR³UHFRQVLGHULWVµVDPHFODLP¶ILQGLQJLQOLJKWRI

WKHGLIIHUHQWremedies DYDLODEOHWR'DYHQSRUWLQWKHEDQNUXSWF\SURRIRIFODLPREMHFWLRQDQGWR

>S@ODLQWLIIVLQWKLVOLWLJDWLRQ´3OV¶0RWDWHPSKDVLVLQRULJLQDO7KH\PDLQWDLQWKDW%DQNUXSWF\

5XOHESURKLELWHG'DYHQSRUWIURPILOLQJFODLPVVHHNLQJPRQHWDU\ UHOLHI LQ WKH FRQWHVWHG

DFWLRQ Id.DW± 7KH&RXUWDJUHHVWKDWWKHHurd RSLQLRQ LQ FRPELQDWLRQ ZLWK SODLQWLIIV¶


                                                     

FXUUHQW DUJXPHQW WKDW WKH %DQNUXSWF\ 5XOHV SURKLELWHG 'DYHQSRUW IURP EULQJLQJ KLV GDPDJHV

FODLPVLQWKHFRQWHVWHGDFWLRQSURFHHGLQJUHTXLUHVWKLV&RXUWWRUHFRQVLGHULWVSUHYLRXVUXOLQJ

,,    7KH,PSDFWRIWKH%DQNUXSWF\5XOHV

       ,Q D PXOWLSDUW\ EDQNUXSWF\ FDVH WKHUH DUH WZR GLIIHUHQW IRUPV RI SURFHVV  ³FRQWHVWHG

PDWWHUV´DQG³DGYHUVDU\SURFHHGLQJV´See &ROOLHURQ%DQNUXSWF\3WKHG

$Q REMHFWLRQ WR D SURRI RI FODLP LQLWLDWHV D FRQWHVWHG PDWWHU JRYHUQHG E\ )HGHUDO 5XOH RI

%DQNUXSWF\3URFHGXUHSee )HG5%DQNU3)HG5%DQNU3see also 

&ROOLHURQ%DQNUXSWF\3OLVWLQJW\SHVRIFRQWHVWHGPDWWHUV³&RQWHVWHGPDWWHUV´DUH

GHVLJQHGWRDGMXGLFDWHVLPSOHLVVXHVRQDQH[SHGLWHGEDVLVDQGDUHWKHUHIRUHQRWJRYHUQHGE\WKH

IXOO SDQRSO\ RI UXOHV WKDW SHUWDLQ WR IHGHUDO FLYLO DFWLRQV  See  &ROOLHU RQ %DQNUXSWF\

3see also )HG5%DQNU3FOLPLWLQJWKHDSSOLFDWLRQRI3DUW9,,RIWKH)HGHUDO

5XOHVRI%DQNUXSWF\3URFHGXUHJRYHUQLQJDGYHUVDU\SURFHHGLQJVZKLFKLQFRUSRUDWHVWKH)HGHUDO



         'HIHQGDQWVDUJXHWKDWSODLQWLIIV¶PRWLRQ³VKRXOGEHVXPPDULO\GHQLHGEHFDXVH>S@ODLQWLIIV
DUHPHUHO\UDLVLQJQHZOHJDODUJXPHQWVUHJDUGLQJ%DQNUXSWF\5XOHEWKDWZHUHDYDLODEOHWR
WKHPDWWKHWLPHRIWKHGLVPLVVDOEULHILQJ´'HIV¶2SSDW'HIHQGDQWVDUHFRUUHFWDERXWWKH
RPLVVLRQV LQ SODLQWLIIV¶ SULRU SOHDGLQJV  ,Q WKHLU RSSRVLWLRQ WR GHIHQGDQWV¶ PRWLRQ WR GLVPLVV
SODLQWLIIVDUJXHGWKDWWKHLUQHZFODLPVZHUHQRWWKHVDPHDVWKHRQHVUDLVHGLQWKHEDQNUXSWF\DFWLRQ
IRUWZRUHDVRQVWKHLUFODLPVGLGQRWVDWLVI\WKH³WUDQVDFWLRQDOWHVW´DQGDOORZLQJWKHFODLPV
WRJRIRUZDUGZRXOGQRWLPSDLUWKHSULRUEDQNUXSWF\FRXUWMXGJPHQWSee 3OV¶2SSWR'HIV¶0RW
>'NW@DW±/DWHULQWKHLURSSRVLWLRQSODLQWLIIVGLGVHSDUDWHO\FRQWHQGWKDW³LWZRXOG
KDYH EHHQ XWWHUO\ LPSUDFWLFDEOH IRU >S@ODLQWLIIV WR EULQJ WKHLU FXUUHQW FODLPV´ LQ WKH ³QDUURZ
REMHFWLRQWRFODLPSURFHHGLQJ´Id.DW±%XWWKHRQO\UHDVRQWKH\JDYHZDVWKDWWKHFXUUHQW
FODLPV³ZHUHFRQWLQJHQWXSRQWKHEDQNUXSWF\FRXUW¶VUHVROXWLRQRI>G@HIHQGDQWV¶SURRIRIFODLP´
Id. DW3ODLQWLIIVQHYHUDUJXHGWKDWWKH\ZHUHprohibitedIURPEULQJLQJWKHFODLPVEHFDXVHWKH
EDQNUXSWF\UXOHVSUHYHQWHGWKHPIURPGRLQJVRDQGWKH\FHUWDLQO\KDGWKHRSSRUWXQLW\WRPDNH
VXFKDUJXPHQWV%HFDXVHDPRWLRQWRDOWHURUDPHQGWKHMXGJPHQWXQGHU5XOHH³PD\QRWEH
XVHGWRUHOLWLJDWHROGPDWWHUVRUWRUDLVHDUJXPHQWVRUSUHVHQWHYLGHQFHWKDWFRXOGKDYHEHHQUDLVHG
SULRUWRWKHHQWU\RIMXGJPHQW´Exxon Shipping Co. v. Baker86DWQTXRWLQJ
&KDUOHV$:ULJKW	$UWKXU50LOOHUFederal Practice and ProcedureGHG
WKH&RXUWFRXOGGHQ\SODLQWLIIV¶PRWLRQRQWKHVHJURXQGV%XWJLYHQWKHHIIHFWRIWKH&RXUW¶VSULRU
UXOLQJ RQ SODLQWLIIV¶ FODLPV DQG LWV FRQFOXVLRQ WKDW WKH %DQNUXSWF\ 5XOHV UHTXLUH D GLIIHUHQW
RXWFRPHWKH&RXUWZLOOH[HUFLVHLWVGLVFUHWLRQWRJUDQWUHFRQVLGHUDWLRQ


                                                     

5XOHVRI&LYLO3URFHGXUHWRFRQWHVWHGPDWWHUV5DWKHUWKH\RQO\LQYROYHPRWLRQVSUDFWLFHDQG

³UHDVRQDEOHQRWLFHDQGRSSRUWXQLW\IRUDKHDULQJ´)HG5%DQNU3D

      ,QFRPSDULVRQ³DGYHUVDU\SURFHHGLQJV´DUHJRYHUQHGE\3DUW9,,RIWKH)HGHUDO5XOHVRI

%DQNUXSWF\ 3URFHGXUH ZKLFK LQFRUSRUDWHV WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH  See )HG 5

%DQNU3$QDGYHUVDU\SURFHHGLQJLVFRPPHQFHGE\ILOLQJDFRPSODLQWDQGVHUYLQJDFRS\

RIWKHFRPSODLQWDQGWKHVXPPRQVSee )HG5%DQNU3±5XOHOLVWVWKH

W\SHVRIDFWLRQVWKDWUHTXLUHDQDGYHUVDU\SURFHHGLQJDQG5XOHVWDWHVWKDWDQDFWLRQ³WR

UHFRYHUPRQH\RUSURSHUW\´PXVWEHPDGHLQDQDGYHUVDU\SURFHHGLQJ)HG5%DQNU3

      +HUH GHIHQGDQWV ILOHG D SURRI RI FODLP DJDLQVW 'DYHQSRUW DQG 'DYHQSRUW LQLWLDWHG D

FRQWHVWHGPDWWHUE\ILOLQJDQREMHFWLRQWRWKHSURRIRIFODLPSee $P&RPSO±3OV¶

0RWDW3ODLQWLIIVDUJXHWKDWEHFDXVH'DYHQSRUWLQLWLDWHGDFRQWHVWHGDFWLRQ%DQNUXSWF\5XOH

ESURKLELWHGKLPIURPVHHNLQJWKHNLQGRIPRQHWDU\GDPDJHVWKDWFDQEHREWDLQHGLQDQ

DGYHUVDU\SURFHHGLQJ3O¶V0RWDWFLWLQJ )HG5%DQNU3E7KXVWKH\DUJXHWKDWWKH\

FRXOGQRWKDYHEURXJKWWKHLUFODLPVVHHNLQJPRQHWDU\GDPDJHVLQWKHEDQNUXSWF\SURFHHGLQJDQG

WKDWSODLQWLIIV¶FODLPVLQWKHFLYLODFWLRQDUHQRW³WKHVDPHFODLP´IRUres judicata SXUSRVHV3OV¶

0RWDW3OV¶5HSO\DW7KH&RXUWDJUHHV

      %DQNUXSWF\5XOHZKLFKJRYHUQVREMHFWLRQVWRFODLPVOLNHWKHRQHDWLVVXHKHUHZDV

DPHQGHGLQ6XEVHFWLRQDSUHYLRXVO\SURYLGHGLQLWVILQDOVHQWHQFH

               ,I DQ REMHFWLRQ WR D FODLP LV MRLQHG ZLWK D GHPDQG IRU UHOLHI RI WKH NLQG
               VSHFLILHGLQ5XOHLWEHFRPHVDQDGYHUVDU\SURFHHGLQJ

&ROOLHURQ%DQNUXSWF\3WKHG:LWKWKHDPHQGPHQWWKDWVHQWHQFH

ZDVUHSODFHGE\VXEVHFWLRQE




                                                     

                $SDUW\LQLQWHUHVWVKDOOQRWLQFOXGHDGHPDQGIRUUHOLHIRIDNLQGVSHFLILHG
                LQ5XOHLQDQREMHFWLRQWRWKHDOORZDQFHRIDFODLPEXWPD\LQFOXGH
                WKHREMHFWLRQLQDQDGYHUVDU\SURFHHGLQJ

)HG5%DQNU3E

       7KH $GYLVRU\ &RPPLWWHH 1RWHV FRQFHUQLQJ WKH DPHQGPHQW WR 5XOH  UHLWHUDWH WKH

GLIIHUHQFHLQWKHUHOLHIDYDLODEOHLQWKHWZRW\SHVRISURFHHGLQJV

                )LUVWWKHDPHQGPHQWprohibits DSDUW\LQLQWHUHVWIURPLQFOXGLQJLQDFODLP
                REMHFWLRQDUHTXHVWIRUUHOLHIWKDWUHTXLUHVDQDGYHUVDU\SURFHHGLQJ$SDUW\
                LQLQWHUHVWPD\KRZHYHULQFOXGHDQREMHFWLRQWRWKHDOORZDQFHRIDFODLP
                LQ DQ DGYHUVDU\ SURFHHGLQJ  8QOLNH D FRQWHVWHG PDWWHU DQ DGYHUVDU\
                SURFHHGLQJUHTXLUHVWKHVHUYLFHRIDVXPPRQVDQGFRPSODLQWZKLFKSXWV
                WKH GHIHQGDQW RQ QRWLFH RI WKH SRWHQWLDO IRU DQ DIILUPDWLYH UHFRYHU\
                3HUPLWWLQJWKHSODLQWLIILQWKHDGYHUVDU\SURFHHGLQJWRLQFOXGHDQREMHFWLRQ
                WRDFODLPZRXOGQRWXQIDLUO\VXUSULVHWKHGHIHQGDQWDVPLJKWEHWKHFDVHLI
                WKH DFWLRQ ZHUH EURXJKW DV D FRQWHVWHG PDWWHU WKDW LQFOXGHG DQ DFWLRQ WR
                REWDLQUHOLHIRIDNLQGVSHFLILHGLQ5XOH

                7KHUXOHDVDPHQGHGGRHVQRWUHTXLUHWKDWDSDUW\LQFOXGHDQREMHFWLRQWR
                WKHDOORZDQFHRIDFODLPLQDQDGYHUVDU\SURFHHGLQJ,IDFODLPREMHFWLRQLV
                ILOHG VHSDUDWHO\ IURP D UHODWHG DGYHUVDU\ SURFHHGLQJ WKH FRXUW PD\
                FRQVROLGDWHWKHREMHFWLRQZLWKWKHDGYHUVDU\SURFHHGLQJXQGHU5XOH

)HG5%DQNU3$GYLVRU\&RPP1RWHVHPSKDVLVDGGHG

       7KXV 5XOH E DQG WKH $GYLVRU\ &RPPLWWHH 1RWHV PDNH LW FOHDU WKDW D FRQWHVWHG

PDWWHULQLWLDWHGE\WKHILOLQJRIDQREMHFWLRQWRDSURRIRIFODLPDQGDQDGYHUVDU\SURFHHGLQJDUH

GLVWLQFW EDQNUXSWF\ SURFHHGLQJV DQG WKDW FHUWDLQ GHPDQGV IRU UHOLHI FDQQRW EH EURXJKW LQ D

FRQWHVWHGPDWWHU%HFDXVH5XOHFRYHUVGLVSXWHV³WRUHFRYHUPRQH\RUSURSHUW\´5XOH

ESUHFOXGHVDGHEWRUIURPPDNLQJWKRVHFODLPVLQDFRQWHVWHGPDWWHU7KHUHIRUH'DYHQSRUW

FRXOGQRWKDYHEURXJKWKLVFODLPVIRUGDPDJHVZKHQKHFRQWHVWHGGHIHQGDQWV¶SURRIRIFODLPLQ

WKHEDQNUXSWF\FDVH

       &DVH ODZ LQWHUSUHWLQJ WKH LQWHUDFWLRQ EHWZHHQ WKH DPHQGHG YHUVLRQ RI %DQNUXSWF\ 5XOH

EDQG5XOHUHLQIRUFHVWKH&RXUW¶VFRQFOXVLRQ)RUH[DPSOHLQIn re DonsonDGHEWRU

ILOHG D SHWLWLRQ IRU UHRUJDQL]DWLRQ XQGHU &KDSWHU  RI WKH %DQNUXSWF\ &RGH DQG KHU ODUJHVW

                                                    

FUHGLWRUILOHGDSURRIRIFODLPWRZKLFKWKHGHEWRUREMHFWHG%5±%DQNU6'

7H[   +HU REMHFWLRQV IRFXVHG RQ ZKHWKHU WKH FUHGLWRU¶V FODLPV ZHUH QRQGLVFKDUJHDEOH

GRPHVWLFVXSSRUWREOLJDWLRQVId. 7KHGLVWULFWFRXUWFRQFOXGHGWKDWWKHGHEWRU¶V³REMHFWLRQVWR>WKH

FUHGLWRU¶V@ FODLPV VKRXOG QRW KDYH EHHQ ILOHG LQ KHU PDLQ EDQNUXSWF\ FDVH´ EHFDXVH ³>V@XFK

REMHFWLRQVPXVWEHPDGHLQDQDGYHUVDU\SURFHHGLQJ´Id. DW±7KHFRXUWREVHUYHGWKDWD

GLVSXWHUHJDUGLQJWKHGLVFKDUJHDELOLW\RIDGHEWPXVWEHUHVROYHGLQDQDGYHUVDU\SURFHHGLQJXQGHU

5XOHDQGWKDWEHFDXVH%DQNUXSWF\5XOHZDV³VXEVWDQWLDOO\DPHQGHG´LQWKH

UXOHQRZ³SUHFOXGHVDGHEWRUIURPREMHFWLQJWRDFODLP¶VGLVFKDUJHDELOLW\LQWKHPDLQEDQNUXSWF\

FDVH´  Id. DW ± see also )HG 5 %DQNU 3  ³7KH IROORZLQJ DUH DGYHUVDU\

SURFHHGLQJVDSURFHHGLQJWRGHWHUPLQHWKHGLVFKDUJHDELOLW\RIDGHEW´7KXVDGHPDQGIRU

UHOLHIIDOOLQJXQGHU5XOHFRXOGQRWEHEURXJKWZLWKLQWKHFRQWHVWHGPDWWHU

      $WOHDVWRQHEDQNUXSWF\FRXUWKDVLQGLFDWHGWKDWWKHLQWHUSOD\EHWZHHQ5XOHVEDQG

KDVDQLPSDFWRQres judicata DQDO\VLV,QIn re J.S. II, L.L.C.WKHGHEWRUVFRQVLVWLQJRID

JURXSRIOLPLWHGOLDELOLW\FRPSDQLHVHVWDEOLVKHGWRGHYHORSUHDOHVWDWHREMHFWHGWRDSURRIRIFODLP

ILOHGE\WKHFUHGLWRUDQRWKHUOLPLWHGOLDELOLW\FRPSDQ\%5±%DQNU1',OO

7KHFUHGLWRUKDGSUHYLRXVO\DFWHGDVWKHGHEWRUV¶PDQJHUDQGDJHQWDQGLWILOHGDWKLUG

SDUW\FRPSODLQWIRUHTXLWDEOHVXERUGLQDWLRQDJDLQVWWKHGHEWRUV¶FXUUHQWPDQDJHUVId. 7KHGHEWRUV





         See also In re MF Global Inc.%5%DQNU6'1REVHUYLQJWKDW
GXHWRWKHDPHQGPHQWWR%DQNUXSWF\5XOHWKH5XOH³QRORQJHUSHUPLWVDFODLPREMHFWLRQWR
DXWRPDWLFDOO\FRQYHUWWRDQDGYHUVDU\SURFHHGLQJ´DQGWKDW³LI>DQ@>R@EMHFWLRQVHHNVUHOLHIRI
WKHW\SHWKDWPXVWEHVRXJKWLQDQDGYHUVDU\SURFHHGLQJsuch relief cannot be sought in a claim
objectionDQGPXVWLQVWHDGEHSXUVXHGLQDQDGYHUVDU\SURFHHGLQJ´HPSKDVLVDGGHGIn re J.S.
II, L.L.C.%5%DQNU1',OORYHUUXOLQJFODLPREMHFWLRQRQWKHJURXQGWKDWWKH
REMHFWLRQ YLRODWHG %DQNUXSWF\ 5XOH E EHFDXVH 5XOHV E DQG  WRJHWKHU
PDQGDWHGWKDWFODLPVIRUHTXLWDEOHVXERUGLQDWLRQEHSXUVXHGLQDQDGYHUVDU\SURFHHGLQJDQGQRW
LQWKHFRQWHVWHGPDWWHU
                                                  

DQGFXUUHQWPDQDJHUVILOHGPRWLRQVWRGLVPLVVDUJXLQJWKDWWKHFUHGLWRU¶VFODLPVZHUHEDUUHGE\

res judicataId.

        ,Q ILQGLQJ WKDW WKH HTXLWDEOH VXERUGLQDWLRQ FODLP ZDV QRW EDUUHG E\ res judicata WKH

EDQNUXSWF\FRXUWFRQFOXGHGWKDWWKHFUHGLWRU¶VFXUUHQWFODLPVZHUH³QRWEDVHGRQWKHVDPHFRUHRI

RSHUDWLYHIDFWV´DVWKHXQGHUO\LQJSURFHHGLQJGHDOLQJZLWKWKHVDOHRIWKHSURSHUW\LQZKLFKWKH

GHEWRUVKDGREMHFWHGWRWKHFUHGLWRU¶VSURRIRIFODLP%5 DW7KHFRXUWKHOGWKDWWKH

FUHGLWRU³VKRXOGQRWKDYHEHHQUHTXLUHGWRVHHNHTXLWDEOHVXERUGLQDWLRQ´LQWKHSULRUSURFHHGLQJ

³EHFDXVH HTXLWDEOH VXERUGLQDWLRQ PXVW SURFHHGYLD DQ DGYHUVDU\ SURFHHGLQJ DV UHTXLUHG XQGHU

)HG5%DQNU3EDQG´Id. )XUWKHUWKHFRXUWREVHUYHGWKDWUHTXLULQJWKHLQLWLDWLRQ

RIDQDGYHUVDU\SURFHHGLQJZRXOGKDYHFUHDWHGDQ³LPSUDFWLFDOGHOD\´VLQFH³DQDGYHUVDU\

SURFHHGLQJWDNHVORQJHUWRUHVROYHEHFDXVHLWHQWDLOVGLVFRYHU\DQGPRWLRQSUDFWLFH´Id. DW

±7KHUHIRUHWKHGHEWRUV¶PRWLRQVWRGLVPLVVRQres judicata JURXQGVZHUHGHQLHGId.DW



       'HIHQGDQWV DGPLW WKDW ³>D@GYHUVDU\SURFHHGLQJVDQGFRQWHVWHG PDWWHUVDUHWZRGLIIHUHQW

W\SHVRIOLWLJDWHGSURFHHGLQJV´DQGWKDW³'DYHQSRUW¶VDIILUPDWLYHHOHFWLRQWRILOHDQGSURVHFXWHWR

FRPSOHWLRQDIUHHVWDQGLQJFODLPREMHFWLRQDVDFRQWHVWHGPDWWHUOLPLWHGZKDWKHFRXOGDVVHUW

DQGREWDLQLQVLGHWKHFRQWHVWHGPDWWHU´'HIV¶2SSDW±	Q%XWWKH\DUJXHWKDWQRWKLQJ

VWRSSHG 'DYHQSRUW IURP DVVHUWLQJ WKH FDXVHV RI DFWLRQ DQG PRQHWDU\ GDPDJHV LQ DQ DGYHUVDU\

SURFHHGLQJDQGWKHQVHHNLQJWRFRQVROLGDWHKLVFODLPREMHFWLRQZLWKLWId.DW7KH\FRQWHQG

WKDWVLQFH'DYHQSRUWKDGWKHDELOLW\WREULQJKLVFODLPVE\ZD\RIDGLIIHUHQWVWUDWHJLFSDWKWKLV

VDWLVILHV WKH TXHVWLRQ RI ZKHWKHU SODLQWLIIV ³FRXOG KDYH EURXJKW´ WKHLU FODLPV LQ WKH SULRU

SURFHHGLQJSee id.




                                                   

       :KLOHLWLVWUXHWKDW'DYHQSRUWKDGWKLVRSWLRQWKHILUVWSURQJRIWKHres judicata LQTXLU\

GRHVQRWORRNWRZKHWKHUDFODLPFRXOGKDYHEHHQEURXJKWLQWKHSUHYLRXVcourtLWH[DPLQHVLIWKH

VHFRQGFODLPFRXOGKDYHEHHQEURXJKWLQWKHILUVWproceeding2QWKLVLVVXHWKH&RXUW¶VUXOLQJLQ

Hurd LVLQVWUXFWLYH

       ,QHurdWKH&RXUWRI$SSHDOVDFNQRZOHGJHGWKDWLWZDVXQFOHDULI³+XUGFRXOGKDYHMRLQHG

KLVGDPDJHVFODLPZLWKKLVKDEHDVSHWLWLRQ´LQ6XSHULRU&RXUW)GDW%XWWKH&RXUW

GLGQRWILQGWKDWSRVVLELOLW\WREHGLVSRVLWLYHLQDQ\HYHQW5DWKHULWIRFXVHGRQKRZWKH³6XSUHPH

&RXUWKDVUHVHUYHGKDEHDVIRUWKRVHVHHNLQJUHOHDVHIURPFRQILQHPHQWDQGVHFWLRQIRUWKRVH

VHHNLQJRWKHUUHOLHIVXFKDVGDPDJHV´DQGFRQFOXGHGWKDWUHJDUGOHVVRIZKHWKHUWKHFODLPVFRXOG

KDYHEHHQMRLQHGLQRQHDFWLRQ³WKHGDPDJHVFODLPZDVQRWDQGFRXOGQRWKDYHEHHQUDLVHGLQWKH

KDEHDVSURFHHGLQJ´LWVHOIId. 

       6LPLODUO\ FRQWHVWHG PDWWHUV DUH UHVHUYHG IRU WKRVH VHHNLQJ WR UHVROYH QDUURZ LVVXHV

TXLFNO\  $QG UHJDUGOHVV RI ZKHWKHU 'DYHQSRUW FRXOG KDYH EURXJKW KLV VWDWH DQG FRPPRQ ODZ

FODLPVLQDVHSDUDWHDGYHUVDU\SURFHHGLQJDQGWKHQFRQVROLGDWHGWKHPZLWKKLVFODLPREMHFWLRQWKH

GDPDJHVFODLPVFRXOGQRWKDYHEHHQUDLVHGLQWKHFODLPREMHFWLRQSURFHHGLQJLWVHOISee 5XOH

$GYLVRU\&RPP1RWHVSURYLGLQJWKDW5XOHEH[SOLFLWO\³SURKLELWVDSDUW\LQLQWHUHVWIURP

LQFOXGLQJ LQ D FODLP REMHFWLRQ D UHTXHVW IRU UHOLHI WKDW UHTXLUHV DQ DGYHUVDU\ SURFHHGLQJ´





         :KHWKHUWKHEDQNUXSWF\FRXUWZRXOGKDYHEHHQDFRXUWRIFRPSHWHQWMXULVGLFWLRQWRUHVROYH
DOORISODLQWLIIV¶VWDWHODZDQGFRPPRQODZFODLPVKDVDOUHDG\EHHQGHFLGHGE\WKH&RXUWSee
Davenport)6XSSGDW±$QGSODLQWLIIVKDYHQRWFKDOOHQJHGWKH&RXUW¶VILQGLQJRQ
WKLVHOHPHQWRIres judicata

                                                   

'DYHQSRUWWKHUHIRUHFRXOGQRWKDYHEURXJKWKLVGDPDJHVFODLPVLQWKHFRQWHVWHGPDWWHUWKDWZDV

OLWLJDWHGLQWKHEDQNUXSWF\FRXUWDQGKHLVQRWEDUUHGE\res judicata IURPEULQJLQJWKHPQRZ

,,,   3XUSRVHVRIRes Judicata 

       7KH&RXUW¶VFRQFOXVLRQFRPSRUWVZLWKWKHRYHUDOOJRDOVRIres judicataDVZHOO³>7@KH

GRFWULQHLVGHVLJQHGWRFRQVHUYHMXGLFLDOUHVRXUFHVDYRLGLQFRQVLVWHQWUHVXOWVHQJHQGHUUHVSHFWIRU

MXGJPHQWVRISUHGLFWDEOHDQGFHUWDLQHIIHFWDQGWRSUHYHQWVHULDOIRUXPVKRSSLQJDQGSLHFHPHDO



         2WKHUFRXUWVKDYHFRQFOXGHGWKDWLIDGHEWRUFRXOGKDYHREMHFWHGWRDSURRIRIFODLPDQG
EURXJKWDQDGYHUVDU\SURFHHGLQJLQWKHEDQNUXSWF\FRXUWVXEVHTXHQWFODLPVDULVLQJIURPWKHVDPH
QXFOHXVRIIDFWVDUHEDUUHGE\res judicataSee, e.g.Covert v. LVNV Funding, LLC)G
±WK&LUKROGLQJWKDWGHEWRUVZKRGRQRWREMHFWWRSURRIVRIFODLPGXULQJWKHLU
EDQNUXSWF\ SURFHHGLQJ DUH SUHFOXGHG IURP ODWHU OLWLJDWLQJ WKH VXEMHFW PDWWHU RI WKRVH FODLPV
Capitol Hill Grp. v. Pillsbury, Winthrop, Shaw, Pittman, LLC)G±'&&LU
 DIILUPLQJ GLVWULFW FRXUW¶V FRQFOXVLRQ WKDW res judicata SUHFOXGHG VXEVHTXHQW PDOSUDFWLFH
FODLPVDJDLQVWODZILUPWKDWUHSUHVHQWHGSODLQWLIILQXQGHUO\LQJEDQNUXSWF\FDVHEHFDXVHSODLQWLII
FRXOGKDYHDVVHUWHGDGHIHQVHDJDLQVWWKHIHHDSSOLFDWLRQWKHEDQNUXSWF\MXGJHVSHFLILFDOO\DVNHG
SODLQWLIILILWZDVZLWKKROGLQJDQ\IXUWKHUFODLPVDQGWKHEDQNUXSWF\FRXUWQRWHGWKDWIDLOXUHWR
EULQJ DQ\ PDOSUDFWLFH FODLPV ZRXOG EDU WKHP IURP EULQJLQJ WKHP LQ WKH IXWXUH Grausz v.
Englander  )G   WK &LU  FRQFOXGLQJ WKDW SODLQWLII KDG DQ HIIHFWLYH
RSSRUWXQLW\WROLWLJDWHKLVPDOSUDFWLFHFODLPEHFDXVHKH³FRXOGKDYHREMHFWHG´WRWKHODZILUP¶V
IHHDSSOLFDWLRQLQWKHEDQNUXSWF\FDVH³DQGLQFOXGHGZLWKKLVREMHFWLRQDFODLPIRUDIILUPDWLYH
UHOLHI RQ DFFRXQW RI WKH ILUP¶V DOOHJHG PDOSUDFWLFH´ DQG ³WKH >FRQWHVWHG@ PDWWHU ZRXOG KDYH
EHFRPHDQDGYHUVDU\SURFHHGLQJ´In re Intelogic Trace, Inc.)GWK&LU
EDUULQJ VXEVHTXHQW PDOSUDFWLFH FODLPV EHFDXVH SODLQWLII FRXOG KDYH ³REMHFWHG WR WKH IHH
DSSOLFDWLRQ DQG LQFOXGHG ZLWK LWV REMHFWLRQ D FODLP IRU DIILUPDWLYH UHOLHI RQ DFFRXQW RI DOOHJHG
PDOSUDFWLFH>DQGWKH@PDWWHUZRXOGKDYHEHFRPHDQDGYHUVDU\SURFHHGLQJ´Siegel v. Fed. Home
Loan Mortg. Corp.)GWK&LUKROGLQJWKDWDGHEWRU¶VIDLOXUHWRREMHFWWR
DFUHGLWRU¶VSURRIRIFODLPEDUUHGGHEWRU¶VVXEVHTXHQWVWDWHFRXUWDFWLRQDJDLQVWFUHGLWRUEDVHGRQ
VDPHQXFOHXVRIIDFWV
           +RZHYHUWKHVHGHFLVLRQVDUHGLVWLQJXLVKDEOHIRUVHYHUDOUHDVRQV)LUVWWKH\DOOKLQJHRQ
WKHIDFWWKDWWKHSODLQWLIIVQHYHUDVVHUWHGDQREMHFWLRQZLWKLQWKHFRQWHVWHGPDWWHUZKHQWKH\KDG
WKHRSSRUWXQLW\WRGRVR+HUH'DYHQSRUWGLGREMHFWWRWKHSURRIRIFODLPDQGKHOLWLJDWHGWKH
QDUURZLVVXHEHIRUHWKHEDQNUXSWF\FRXUWWRFRPSOHWLRQ6HFRQGPDQ\RIWKHFDVHVFLWHGDERYH
EDUUHG VXEVHTXHQW PDOSUDFWLFH FODLPV SDUWLDOO\ EHFDXVH LQ DZDUGLQJ IHHV WR DWWRUQH\V LQ WKH
EDQNUXSWF\ FRXUW WKH EDQNUXSWF\ MXGJH KDG LPSOLFLWO\ IRXQG WKDW WKH DWWRUQH\¶V VHUYLFHV ZHUH
DFFHSWDEOHVRDQ\OLWLJDWLRQRIDWWRUQH\VZRUNVKRXOGKDYHEHHQEURXJKWLQWKHEDQNUXSWF\FDVH
+HUHWKHEDQNUXSWF\FRXUWRQO\ZDVDVNHGWRGHWHUPLQHWKHDPRXQWRIPRQH\GXHRQWKHQRWHQR
HYDOXDWLRQRIWKHOHJLWLPDF\RIWKHIRUHFORVXUHRURIGHIHQGDQWV¶DFWLRQVWRRNSODFH$QGILQDOO\
DOPRVWDOORIWKHGHFLVLRQVDSSOLHG%DQNUXSWF\5XOHEEHIRUHLWZDVDPHQGHGWRPDNHLW
FOHDUWKDWFHUWDLQGHPDQGVIRUDIILUPDWLYHUHOLHIFDQQRWEHEURXJKWZLWKLQDFRQWHVWHGPDWWHU
                                                     

OLWLJDWLRQ´Hardison v. Alexander)G'&&LU%DUULQJFODLPVWKURXJK

WKHXVHRIres judicata VKRXOGDOVR³UHOLHYHSDUWLHVRIWKHFRVWDQGYH[DWLRQRIPXOWLSOHODZVXLWV´

Allen86DWFLWLQJMontana v. United States86±see also

Clark-Cowlitz Joint Operating Agency v. FERC)G'&&LUREVHUYLQJ

WKDWWKHSXUSRVHRIERWKFODLPDQGLVVXHSUHFOXVLRQLV³SURWHFWLRQRIOLWLJDQWVIURPWKHYH[DWLRQ

DQG H[SHQVH RI UHSHWLWLRXV OLWLJDWLRQ SURWHFWLRQ RI WKH FRXUWV IURP WKH EXUGHQ RI XQQHFHVVDU\

OLWLJDWLRQSURPRWLRQRIUHVSHFWIRUWKHMXGLFLDOSURFHVVDQGFRQILGHQFHLQWKHFRQFOXVLYHQHVVRI

MXGLFLDOGHFLVLRQPDNLQJDYRLGDQFHRIGLVFRQFHUWLQJO\LQFRQVLVWHQWUHVXOWVDQGVHFXULQJWKHSHDFH

DQGUHSRVHRIVRFLHW\´ rehearing granted, judgment vacated by )G'&&LU

          7KHVHFRQFHUQVXQGHUOD\WKH&RXUW¶VRULJLQDOGHFLVLRQEXWWKH\DSSO\LQXQLTXHZD\VLQ

WKHSDUWLFXODUFRQWH[WLQZKLFKWKH\DULVHKHUH'DYHQSRUW¶VFDVHZDVILOHGXQGHU&KDSWHURI

WKH%DQNUXSWF\&RGHDQGKLVREMHFWLYHZDVWRREWDLQFRQILUPDWLRQRIDSODQWRPDNHSD\PHQWVWR

WKH&KDSWHUWUXVWHHZKRLQWXUQZRXOGPDNHGLVWULEXWLRQVWRFUHGLWRUVDVGLUHFWHGE\WKHSODQ

See In re Davenport&DVH1RFY%DQNU''&7KHEDQNUXSWF\FRXUWFRXOG

QRWGHWHUPLQHWKHDPRXQWRZHGWRFUHGLWRUV'MRXUDEFKLDQG:HOWXQWLOWKHREMHFWLRQWRWKHSURRI

RIFODLPKDGEHHQGHFLGHGSee id.2UGHU&RQILUPLQJ3ODQ>'NW@7KXVLWZDVLPSRUWDQW


        7KHFRXUW¶VRUGHUVWDWHG

                       2QFHWKHREMHFWLRQWRWKHFODLPRI%DEDN'MRXUDEFKLDQG0RQLFD:HOW
                          LVGHFLGHGWKHSD\PHQWVWRWKHPXQGHUWKHSODQVKDOOEHEDVHGRQWKH
                          FRXUW¶VGHWHUPLQDWLRQRIWKHDPRXQWRZHGWKHPDVRIWKHGDWHRIHQWU\
                          RIWKLVRUGHUFRQILUPLQJWKHGHEWRU¶VSODQ

                       8QWLOWKHREMHFWLRQWRFODLPLVGHFLGHGWKHWUXVWHHVKDOOPDNHPRQWKO\
                            GLVWULEXWLRQVWR%DEDN'MRXUDEFKLDQG0RQLFD:HOWHTXDOLQDPRXQWWR
                            RUH[FHHGLQJWKHPLQLPXPPRQWKO\SD\PHQWGXHWKHPXQGHUWKHSODQ
                            EDVHG RQ WKH DPRXQW RZHG WKHP DV RI WKH GDWH RI HQWU\ RI WKLV RUGHU
                            SXUVXDQWWRWKHLUSURRIRIFODLPDVWKRXJKQRREMHFWLRQWRFODLPKDG
                            EHHQ ILOHG EXW VXFK SD\PHQWV LQ WKH DJJUHJDWH VKDOO QRW H[FHHG WKH
                            DPRXQWWKHGHEWRUFRQFHGHVLVRZHGRQWKDWFODLP
                                                            

WRDOOSDUWLHVWKDWWKHUHEHDUHODWLYHO\SURPSWDGMXGLFDWLRQRI'DYHQSRUW¶VREMHFWLRQWRWKHFODLP

VR WKDW WKH DPRXQW RZHG WR WKHP ZRXOG EH IL[HG IRU SXUSRVHV RI GLVWULEXWLRQV XQGHU WKH SODQ

5HTXLULQJ'DYHQSRUWWRLQLWLDWHDQDGYHUVDU\SURFHHGLQJWRUHVROYHRWKHULVVXHVDWWKDWWLPHZRXOG

KDYHFRPSOLFDWHGPDWWHUVDQGFUHDWHGDQXQQHFHVVDU\GHOD\LQSURFHHGLQJVQHLWKHURIZKLFKDUH

JRDOVRIWKHGRFWULQHRIres judicataSee In re J.S. II, LLC%5 DW±/LWLJDWLQJWKH

OLPLWHGLVVXHRIZKDWDPRXQWZDVGXHRQWKHQRWHHQDEOHGWKHEDQNUXSWF\FRXUWWRHIILFLHQWO\GHFLGH

WKHPDWWHUWKDWQHHGHGWREHUHVROYHGZKLOHDOVRSUHVHUYLQJWKHMXGLFLDOUHVRXUFHVRIWKHEDQNUXSWF\

FRXUW

                                               &21&/86,21

        Res judicata³GRHVQRWEDUDOLWLJDQWIURPGRLQJLQWKHSUHVHQWZKDWKHKDGQRRSSRUWXQLW\

WR GR LQ WKH SDVW´  Drake  )G DW   %HFDXVH SODLQWLIIV FRXOG QRW EULQJ WKHLU VWDWH DQG

FRPPRQODZFODLPVIRUGDPDJHVZLWKLQWKHFODLPREMHFWLRQSURFHHGLQJLQWKHEDQNUXSWF\FRXUW

WKH\DUHQRWSUHFOXGHGIURPEULQJLQJWKRVHFODLPVLQWKHGLVWULFWFRXUWQRZ

       7KHUHIRUHSODLQWLIIV¶PRWLRQIRUUHFRQVLGHUDWLRQ>'NW@LV*5$17('




        0RUHRYHU'DYHQSRUWZDVQRWFRPSHOOHGWRUDLVHKLVFODLPVGXULQJWKHFRQWHVWHGPDWWHU
)HGHUDO 5XOH RI %DQNUXSWF\ 3URFHGXUH  ZKLFK JRYHUQV FRQWHVWHG PDWWHUV VSHFLILFDOO\
SURYLGHVWKDW)HGHUDO5XOHVRI%DQNUXSWF\SURFHGXUHDQGGRQRWDSSO\WRFRQWHVWHG
PDWWHUV  5XOH  PDNHV DSSOLFDEOH )HGHUDO 5XOH RI &LYLO 3URFHGXUH F WR DGYHUVDU\
SURFHHGLQJV ZKLFK UHTXLUHV D SDUW\ WR EULQJ DIILUPDWLYH GHIHQVHV  $QG 5XOH  PDNHV
DSSOLFDEOH )HGHUDO 5XOH RI &LYLO 3URFHGXUH D UHJDUGLQJ FRPSXOVRU\ FRXQWHUFODLPV  %\
H[FOXGLQJWKRVHUXOHV'DYHQSRUWZDVQRWUHTXLUHGWRUDLVHDQ\DIILUPDWLYHGHIHQVHVRUFRPSXOVRU\
FRXQWHUFODLPVZLWKLQWKHFRQWHVWHGPDWWHUSee D-1 Enters., Inc. v. Commercial State Bank
)GWK&LUFRQFOXGLQJWKDW res judicata GLGQRWEDUWKHGHEWRUIURPEULQJLQJIUDXG
FODLPVDQGREVHUYLQJWKDWLWZRXOGEH³RGGLQGHHGIRU>WKHFRXUW@WRKROGWKDWWKHGHEWRUPXVW
DVVHUWDOOUHODWHGFODLPVLQDµFRQWHVWHGPDWWHU¶WRZKLFKWKHFRPSXOVRU\FRXQWHUFODLPUXOHVGR
QRWHYHQDSSO\´In re Worldwide Wholesale Lumber, Inc.%5%DQNU'6&
FRQFOXGLQJWKDWWKHWUXVWHH¶VFDXVHVRIDFWLRQZHUHQRWEDUUHGE\res judicata EHFDXVHWKH\
FRXOGQRWKDYHEHHQUDLVHGLQWKHSULRUFRQWHVWHGPDWWHUVLQFHWKH\ZHUHPDWWHUVWKDWKDGWREH
UDLVHGLQDQDGYHUVDU\SURFHHGLQJDQGEHFDXVHWKHWUXVWHHZDVQRWFRPSHOOHGWRUDLVHWKHFODLPV
LQFRQWHVWHGDFWLRQEHFDXVHRIWKHLQDSSOLFDELOLW\RI5XOH
                                                       

      7KHSDUWLHVDUH25'(5('WRPHHWFRQIHUDQGILOHD-RLQW5HSRUWSXUVXDQWWR/RFDO5XOH

E\-XQH

      6225'(5('







                                           $0%(50$1-$&.621
                                           8QLWHG6WDWHV'LVWULFW-XGJH

'$7(-XQH